department of the treasury internal_revenue_service washington d c date number release date cc ebeo fs br uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel illinois district from subject michael j roach chief branch office of associate chief_counsel ebeo cc ebeo br7 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend tp1 tp2 fund a local b group c date date date date x issue whether contributions to fund a by tp2 a subchapter_s_corporation wholly- owned by tp1 fall within the sec_419a exception to the account limit rules of sec_419a of the code facts tp1 owns tp2 a subchapter_s_corporation which apparently sold all of the assets comprising its principal line_of_business in date resulting in a large gain for tax purposes tp1 claims that tp2 engaged in the business of being a sales representative after the sale of the assets although not entirely clear it appears that tp1 caused himself and two of his children to join local b undated but signed union cards for tp1 and his two children were included with the incoming submission on or about date tp1 caused tp2 to become a member of group c a master employers group that collectively bargained with local b also on or about date tp1 as president of tp2 signed a subscription agreement in which tp2 agreed to make certain contributions to fund a a tax- exempt entity under sec_501 of the code for the purpose of providing medical_care health and hospitalization_insurance and other_benefits to its employees and eligible dependents of employees although the subscription agreement indicates that the amount of contributions benefits and other information about fund a is included in the attachment to the subscription agreement that information is not included in the attachment the benefits provided by fund a appear to include life_insurance benefits in date tp2 contributed dollar_figurex to fund a and claimed a deduction in this amount indicating that this contribution was deductible under sec_419 and sec_419a of the code because this deduction was claimed on a subchapter_s return it ultimately flowed through to tp1’s personal income_tax return on date a notice_of_deficiency was mailed to tp1 denying the flow-through loss of dollar_figurex from tp2 law and analysis sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are deductible for the taxable_year paid subject this date may be inaccurate based on information in the written protest letter which indicates that the sale of assets occurred in date rather than date to the limitation contained in sec_419 and provided the contributions would otherwise be deductible sec_419 of the code limits the amount of the deduction allowable under sec_419 to the welfare_benefit fund’s qualified_cost for the taxable_year sec_419 of the code defines qualified_cost as the sum of the qualified_direct_cost for the taxable_year and any addition to a qualified_asset_account subject_to the limitation of sec_419a qualified_cost is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year according to sec_419 of the code the qualified_direct_cost of a welfare_benefit_fund for any taxable_year of the fund is the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer for benefits provided by the fund during the year if the benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419a defines a qualified_asset_account as any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a provides that no addition to a qualified_asset_account may be taken into account under sec_419 to the extent that the addition results in the amount of the qualified_asset_account exceeding the account limit under sec_419a the account limit for any qualified_asset_account for any taxable_year is generally the amounts reasonably and actuarially necessary to fund the claims incurred but unpaid as of the close of the taxable_year for the above benefits and the administrative costs of such claims sec_419a permits an additional reserve for post-retirement medical and life_insurance benefits if certain requirements are met sec_419a of the code provides an exception from the account limit rules for collectively bargained plans under sec_419a no account limits apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419a-2t q a-2 of the income_tax regulations explains that a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund under sec_1_419a-2t q a-2 of the regulations in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement case development hazards and other considerations if you have any further questions please call the branch telephone number michael j roach chief branch office of associate chief_counsel ebeo
